DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The 35 USC 112(b) rejections of claims 21, 23, 26 are withdrawn in light of the amendments and remarks submitted 02/08/2021.  

Reasons for Allowance
Claim 20, and those claims depending therefrom including claims 21-26, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, Zimmel (US-2013/0089294) discloses a process for chamfering an optical fiber with a chamfering tool (10) (Fig. 4),
the optical fiber (fiber optic cable 50) having a glass fiber core (52) with a core diameter (Fig. 5), a glass fiber cladding (54) (clads the glass fiber/glass fiber core) with an outer glass cladding diameter (Fig. 5), afirstcleaved end (terminated end 53) and a second end (end at cable 50), the chamfering tool (10) having a body (10) and a bore (central passage 30) within said body (10), the bore (central passage 30) having an axis (Figs. 3 and 4), the process comprising:
- inserting the first cleaved end (53) of the optical fiber (50) into said bore (30) through a first cylindrical portion (portion 38) (Fig. 5) thereof (due to the dimensions of the bore and the dimensions of the cable 50, including the cladding 54, the cable would only be capable of being inserted in one direction) (Figs. 3 and 4), wherein said bore (30) has the following coaxial portions: the first cylindrical portion (38) having a first diameter larger than said outer glass cladding (54) diameter (Fig. 5), a second cylindrical portion (portion 
-    moving said optical fiber (50) through said first cylindrical portion (38) and along the conical portion (core 52 of optical fiber 50 would travel along the transition between portions 38 and 34 as it is inserted into portion 34) towards the second cylindrical portion (34);
-    preventing the glass fiber core (52) from being chamfered due to a dimensional mismatch between the second diameter (34) and the glass fiber core (52) diameter (Fig. 5) (the glass fiber core 52 is not meant to be stopped by the bore 30 and thus prevention of mismatch, although not explicitly discussed, would be obvious so as to not hinder insertion).

Zimmel fails to disclose “rotating at least one of the conical portion and the optical fiber about the axis in contact with and with respect to the other of the conica I portion and the optical fiber...to form a modified first cleaved end” and “removing said modified first cleaved end from the bore.”
Since Zimmel teaches a ferrule for installation, it would not anticipate or render obvious the removal of the cleaved end from the bore after installing. With Zimmel being a non-abrasive ferrule, it does not serve the same purpose as applicant’s invention for chamfering, even though they are similar in structure.  While it may be obvious to rotate one of the body and the optical fiber of Zimmel as taught by Danley (US-2013/0336618) “so as to fuse the fiber 30 to the ferrule 
For these reasons, Zimmel fails to anticipate or render obvious the claimed limitations of claim 20.
As for devices such as that of Lewis (US-3,975,865), which contain a bored body (30), the cable guide 30 is meant to act only as a guide and not to allow for relative rotation between the optical fiber and the body. Typically the abrasive surface is provided separate from the body and therefore rotation would move both the body and the wire rather than one or the other.
Additionally, the cladding rests within the body 30 and therefore Lewis fails to anticipate or render obvious “chamfering the glass fiber cladding by rotating at least one of the conical portion and the optical fiber about the axis in contact with and with respect to the other of the conical portion and the optical fiber...to form a modified first cleaved end in which a chamfered surface is confined to the glass cladding at said modified cleaved end.”
For these reasons, Lewis fails to anticipate or render obvious the claimed limitations of claim 20.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723